DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 01/05/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/13/2022 and 05/27/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
	
Status of Application
In response to Office action mailed 05/06/2022, Applicants amended claims 13 and 16, in the response filed 08/03/2022.
Claim(s) 1-28 are pending examination.


Response to Arguments
Applicants’ amendments to claim 16 has overcome the previous 35 USC § 112 claim rejection, as set forth in pages 3-4 of the 01-12-2018 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a first deposition mask having two or more first through holes arranged along two different directions; a second deposition mask having two or more second through holes arranged along two different directions; and a third deposition mask having two or more third through holes; wherein the first through hole partly overlaps the second through hole or the third through hole when the first deposition mask, the second deposition mask and the third deposition mask are overlapped, wherein the two or more first through holes include two or more mask first main areas arranged along two different directions and two or more mask first extension areas extending from the mask first main area, wherein the mask first extension area partly overlaps the second through hole or the third through hole when the first deposition mask, the second deposition mask and the third deposition mask are overlapped, and wherein a dimension of the mask first extension area is 0.9 times or less a dimension of the mask first main area in a direction orthogonal to a direction in which the mask first extension area extends.
Claims 2-5, 9, 11 and 14 are allowed, because they depend from the allowed claim 1.  
Independent claim 6 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 6, a first deposition mask having two or more first through holes arranged along two different directions; a second deposition mask having two or more second through holes arranged along two different directions; and a third deposition mask having two or more third through holes; wherein the first through hole partly overlaps the second through hole or the third through hole when the first deposition mask, the second deposition mask and the third deposition mask are overlapped, wherein the two or more first through holes include two or more mask first main areas arranged along two different directions and two or more mask first auxiliary areas; wherein the mask first auxiliary area extends to partly overlap the two second through holes adjacent to each other, extends to partly overlap the two third through holes adjacent to each other, or extends to partly overlap the second through hole and the third through hole adjacent to each other when the first deposition mask, the second deposition mask and the third deposition mask are overlapped, and wherein a dimension of the mask first auxiliary area is 0.9 times or less a dimension of the mask first main area in a direction orthogonal to a direction in which the mask first auxiliary area extends.
Claims 7-8, 10, 12 and 15 are allowed, because they depend from the allowed claim 6.  
Independent claim 13 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 13, a second-electrode forming step of forming a second electrode on an energizing layer on a first electrode on a substrate by using a deposition mask group, the deposition mask group comprising: a first deposition mask having two or more first through holes arranged along two different directions; a second deposition mask having two or more second through holes arranged along two different directions; and a third deposition mask having two or more third through holes; wherein the first through hole partly overlaps the second through hole or the third through hole when the first deposition mask, the second deposition mask and the third deposition mask are overlapped, wherein the second-electrode forming step comprises: a step of forming a first layer of the second electrode by a deposition method using the first deposition mask; a step of forming a second layer of the second electrode by a deposition method using the second deposition mask; and a step of forming a third layer of the second electrode by a deposition method using the third deposition mask.
Independent claim 16 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 16, a first deposition mask having two or more first through holes arranged along two different directions; a second deposition mask having two or more second through holes arranged along two different directions; and a third deposition mask having two or more third through holes; wherein the first through hole partly overlaps the second through hole or the third through hole when the first deposition mask, the second deposition mask and the third deposition mask are overlapped, wherein the two or more first through holes include two or more mask first main areas arranged along two different directions and two or more mask first auxiliary areas; wherein the mask first auxiliary area extends to partly overlap the two second through holes adjacent to each other, extends to partly overlap the two third through holes adjacent to each other, or extends to partly overlap the second through hole and the third through hole adjacent to each other when the first deposition mask, the second deposition mask and the third deposition mask are overlapped, and wherein a dimension of the mask first auxiliary area is 0.9 times or less a dimension of the mask first main area in a direction orthogonal to a direction in which the mask first auxiliary area extends.
Claims 17-28 are allowed, because they depend from the allowed claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Kobayashi et al. (PG Pub 2017/0130320) teaches a mask for production of an organic EL element.
	b. Obata et al. (PG Pub 2017/0092862) teaches a method for producing frame-equipped vapor deposition mask.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895